Citation Nr: 1724356	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-11 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran was in the Army National Guard from August 2003 to August 2009. He served on active duty from March to July 2004 and January 2005 to July 2006, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the claims for additional development in November 2015.

A claim for service connection for PTSD was developed for appellate consideration and was previously remanded by the Board. A July 2016 rating decision granted service connection for PTSD. The grant of service connection for PTSD was a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

The Veteran's migraine headache disability had its onset in active service.  


CONCLUSION OF LAW

1.  The Veteran's migraine headache disability is due to disease or injury that was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to compensation for a disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that he has had recurring symptoms of migraine headaches since serving in Iraq during active service.  VA treatment records indicate that the Veteran was diagnosed with migraine headaches in July 2008.  

A May 2006 National Guard Post-Deployment Health Assessment indicates that the Veteran checked "no" in response to whether he had developed headaches or experienced symptoms of headaches during the deployment.  

Service treatment records from July 2008 indicate that the Veteran was referred for a traumatic brain injury (TBI) evaluation after a positive TBI screen.  During a VA polytrauma consultation in August 2008, he reported that while deployed, in approximately August 2005, he was in the gunner position of a vehicle when a round from a tank exploded approximately 10 feet from his location.  He recalled that he did not lose consciousness but did have a headache after the event.  Id.  He did not seek medical attention and continued to perfume his duties after the explosion with no interruption.  See id.  However, after the explosion, the Veteran developed headaches described as pressure behind his eyes, occasional nausea, and occasional movement of light in the periphery.  Id.  During his deployment, he did not seek medical treatment for these headache symptoms, as he attributed them to stress and dehydration.  Id.  He treated the symptoms with Motrin.  See October 2008 Neurology Consult.  However, the symptoms persisted when he returned from deployment in 2006.  See id; see also August 2008 Polytrauma Consult. 

A VA neurology consultation in October 2008 reported that the Veteran had experienced severe headaches since returning from Iraq.  

The Veteran saw combat with the enemy while serving as an Infantryman in Iraq. His Form DD 214 reflects receipt of the Combat Infantryman Badge and other awards, which indicate that he participated in combat operations.

As a combat veteran, he is entitled to the presumption afforded under 38 U.S.C.A. § 1154(b); and his statements regarding the circumstances of his in-service injury are accepted as credible and persuasive a d serve to establish the in-service injury. 

Moreover, the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability following the in- injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). In essence, the Board is required to apply the section 1154(b) presumption both to whether the claimed injury occurred and to whether the Veteran suffered the claimed ensuing disability n active service.  Id.  For example, once establishing that the combat injury (the explosion in this case) occurred, a Veteran would then only have to show that the disability due to the in-service combat injury was a chronic condition that persisted in the years following active service.  Such showing establishes that the combat injury resulted in permanent disability.  See, generally, id.

In this regard, the Veteran has reported recurring symptoms of migraine headache pain following discharge from active service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As noted above, his service treatment records show reports of developing headache symptoms during deployment in Iraq. The Board finds the Veteran's descriptions of headaches both in-service and after, as credible and persuasive.

Following the Board's November 2015 remand, the Veteran underwent a VA examination in June 2016.  The examiner noted that service treatment records were negative for any evaluation, treatment or diagnosis of any headache condition, including migraines.  The examiner also noted that the Veteran's medical records were silent for a diagnosis of migraines until 2008 and that he Veteran had previously attributed headaches to distress and dehydration during deployment.  Additionally, the examiner opined that there was no "clear evidence" that the Veteran's migraines were caused by an explosion during service.  The examiner opined that the current migraine condition was not caused or aggravated by his time in active duty.  

Given the presumptions in 38 U.S.C.A. § 1154(b); the June 2016 opinion of little probative value.  The lay reports of in-service headaches following a combat injury are the most probative evidence of record; the competent and probative evidence reflects the onset of headaches during active service.  The current migraine disability had its onset in active service.  See 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.



REMAND

In November 2015, the Board found that the November 2011 VA joints examination was inadequate as relevant service treatment records were missing from the Veteran's claims file.  The claim was remanded for additional development; and these records have been associated with the claims file.  Unfortunately, it does not appear the June 2016 VA examiner reviewed these records, as they contain a knee disability diagnosis that is not mentioned in his examination report.

While the examiner addressed the Veteran's diagnoses of a medial collateral ligament strain and mild pes anserine bursitis, he did not identify or address the diagnosis of an oblique tear of the posterior horn of the medial meniscus.  See June 2016 VA Examination; see also September 2008 MRI Knee with Contrast Report.  He further indicated that the Veteran had no history of meniscus condition.  See June 2016 VA Examination.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his claimed left knee disability.  The examiner should review the claims file, including a complete copy of this remand. All indicated tests and studies should be accomplished.

The examiner should provide an opinion as to the following:
      
Is it at least as likely as not (50 percent probability or greater) that any left knee disorder present at any time since 2010 (current disability) developed in active service; or is the result of an in-service disease or injury?  The examiner should consider the diagnosis of an oblique tear of the medial meniscus.

The examiner should specifically consider the STRs showing knee findings.  

All opinions should be supported by reasons. 

3 If any benefit sought on appeal remains denied, issue a supplemental statement of the.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


